Exhibit 99.2 Financial Report Results of Operations Three-month period ended March 31, 2015 compared to the three-month period ended March 31, 2014 During the three-month periods ended March 31, 2015 and 2014, we had an average of 55.0 and 53.1 vessels, respectively, in our fleet. In the three-month period ended March 31, 2014, we accepted delivery of the newbuild vessels MSC Azov and MSC Ajaccio with an aggregate TEU capacity of 18,806. In the three-month periods ended March 31, 2015 and 2014, our fleet ownership days totaled 4,950 and 4,775 days, respectively. Ownership days are the primary driver of voyage revenue and vessels’ operating expenses and represent the aggregate number of days in a period during which each vessel in our fleet is owned. (Expressed in millions of U.S. dollars, except percentages) Three-month period ended March 31, Change Percentage Change Voyage revenue $ $ $ % Voyage expenses ) ) ) %) Voyage expenses – related parties ) ) - - Vessels’ operating expenses ) ) % General and administrative expenses ) ) % Management fees – related parties ) ) % General and administrative expenses – non-cash component - ) % Amortization of dry-docking and special survey costs ) ) ) %) Depreciation ) ) ) %) Amortization of prepaid lease rentals ) ) % Foreign exchange gains/ (losses) ) % Interest income % Interest and finance costs ) ) % Swaps breakage cost ) - ) %) Equity loss on investments ) ) ) %) Other ) %) Gain on derivative instruments ) %) Net Income $ $ Three-month period ended March 31, (Expressed in millions of U.S. dollars, except percentages) Change Percentage Change Voyage revenue $ $ $ % Accrued charter revenue %) Voyage revenue adjusted on a cash basis $ $ $ % Vessels operational data Three-month period ended March 31, Percentage Change Change Average number of vessels % Ownership days % Number of vessels under dry-docking 2 2 - Voyage Revenue Voyage revenue increased by 5.2%, or $6.0million, to $120.9 million during the three-month period ended March 31, 2015, from $114.9 million during the three-month period ended March 31, 2014. This increase was mainly due to (i) revenue earned by the three newbuild and three second hand vessels delivered to us during the nine-month period ended December 31, 2014; partly offset by (ii) revenue not earned by vessels sold for scrap during the nine-month period ended December 31, 2014, (iii) decreased charter rates in certain of our vessels during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014, and (iv) increased off-hire days, mainly due to scheduled dry-dockings during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014. Voyage revenue adjusted on a cash basis (which eliminates non-cash “Accrued charter revenue”), increased by 3.4%, or $4.0 million, to $121.5 million during the three-month period ended March 31, 2015, from $117.5million during the three-month period ended March 31, 2014. This increase was mainly due to (i) revenue earned by the three newbuild and three second hand vessels delivered to us during the nine-month period ended December 31, 2014; partly offset by (ii) revenue not earned by vessels sold for scrap during the nine-month period ended December 31, 2014, (iii) decreased charter rates in certain of our vessels during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014, and (iv) increased off-hire days, mainly due to scheduled dry-dockings during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014. Voyage Expenses Voyage expenses were $0.6 million, during the three-month period ended March 31, 2015 and $0.7million during the three-month period ended March 31, 2014. Voyage expenses mainly include (i) off-hire expenses of our vessels, mainly related to fuel consumption and (ii) third party commissions. Voyage Expenses – related parties Voyage expenses – related parties in the amount of $0.9 million during the three-month period ended March 31, 2015 and in the amount of $0.9 million during the three-month period ended March 31, 2014, represent fees of 0.75% on voyage revenues charged to us by Costamare Shipping Company S.A. as provided under our group management agreement. Vessels’ Operating Expenses Vessels’ operating expenses, which also include the realized gain / (loss) under derivative contracts entered into in relation to foreign currency exposure, increased by 0.7%, or $0.2 million, to $29.6 million during the three-month period ended March 31, 2015, from $29.4 million during the three-month period ended March 31, 2014. The increase was partly attributable to the increased ownership days of our vessels during the three-month period ended March 31, 2015 compared to the three-month period ended March 31, 2014. General and Administrative Expenses General and administrative expenses increased by 18.2%, or $0.2 million, to $1.3 million during the three-month period ended March 31, 2015, from $1.1 million during the three-month period ended March 31, 2014.General and administrative expenses for the three-month periods ended March 31, 2015, included $0.63 million which is part of the annual fee that our manager receives. Management Fees – related parties Management fees paid to our managers increased by 6.7%, or $0.3 million, to $4.8 million during the three-month period ended March 31, 2015, from $4.5 million during the three-month period ended March 31, 2014. The increase was primarily attributable to (i) the inflation related upward adjustment by 4% of the management fee for each vessel (effective January 1, 2015), as provided under our group management agreement and (ii) the increased average number of vessels during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014. General and Administrative expenses – non-cash component General and administrative expenses – non-cash component for the three-month period ended March 31, 2015 amounted to $2.6 million, representing the value of the shares issued to our manager on March 31, 2015. No amounts were incurred in the prior period. Amortization of Dry-docking and Special Survey Costs Amortization of deferred dry-docking and special survey costs was $1.8 million for the three-month period ended March 31, 2015 and $1.9 million for the three-month period ended March 31, 2014. During the three-month period ended March 31, 2015 two vessels underwent and completed their special survey. During the three-month period ended March 31, 2014 two vessels underwent and completed their special survey. Depreciation Depreciation expense decreased by 0.4%, or $0.1 million, to $25.1 million during the three-month period ended March 31, 2015, from $25.2million during the three-month period ended March 31, 2014. The decrease was mainly attributable to a change in the estimated scrap value of vessels, which had a favorable effect of $1.3 million for the three-month period ended March 31, 2015, partly offset by increased depreciation expenses as a result of the increased average number of vessels during the three-month period ended March 31, 2015, compared to the three-month period ended March 31, 2014. Foreign Exchange Gains/ (Losses) Foreign exchange gains were $0.2 million during the three-month period ended March 31, 2015. Foreign exchange losses were $0.1 million during the three-month period ended March 31, 2014. Interest Income Interest income for the three-month period ended March 31, 2015 and 2014 amounted to $0.4 million and $0.2 million, respectively. Interest and Finance Costs Interest and finance costs increased by 8.1%, or $2.1 million, to $27.9million during the three-month period ended March 31, 2015, from $25.8 million during the three-month period ended March 31, 2014. The increase was mainly attributable to the increased interest expense charged to the consolidated statement of income in relation with the sale and leaseback of the three newbuild vessels which were delivered to us during the year ended December 31, 2014. During the three-month period ended March 31, 2014 there was a write-off of deferred finance costs due to the refinancing of one of our bank loans. Equity Loss on Investments The equity loss on investments of $0.2 million for the three-month period ended March 31, 2015, represents our share of the net losses of fifteen jointly owned companies pursuant to the Framework Agreement with York. We hold a range of 25% to 49% of the capital stock of these companies. The net loss of $0.2 million was mainly attributable to an unrealized loss of $0.4 million deriving from a swap option agreement entered into by a jointly-owned company. Gain on Derivative Instruments The fair value of our 22 interest rate derivative instruments which were outstanding as of March 31, 2015, equates to the amount that would be paid by us or to us should those instruments be terminated. As of March 31, 2015, the fair value of these 22 interest rate derivative instruments in aggregate amounted to a liability of $73.3million. The effective portion of the change in the fair value of the interest rate derivative instruments that qualified for hedge accounting is recorded in “Other Comprehensive Income” (“OCI”) while the ineffective portion is recorded in the consolidated statements of income. The change in the fair value of the interest rate derivative instruments that did not qualify for hedge accounting is recorded in the consolidated statement of income. For the three-month period ended March 31, 2015, a net gain of $0.7 million has been included in OCI and a net gain of $2.0 million has been included in Gain on derivative instruments in the consolidated statement of income, resulting from the fair market value change of the interest rate derivative instruments during the three-month period ended March 31, 2015. Cash Flows Three-month periods ended March 31, 2015 and 2014 Condensed cash flows Three-month period ended March 31, (Expressed in millions of U.S. dollars) Net Cash Provided by Operating Activities $ $ Net Cash Used in Investing Activities $ ) $ ) Net Cash Provided by / (Used in) Financing Activities $ $ ) Net Cash Provided by Operating Activities Net cash flows provided by operating activities for the three-month period ended March 31, 2015, increased by $1.0 million to $54.9 million, compared to $53.9million for the three-month period ended March 31, 2014.The increase was primarily attributable to increased cash from operations of $3.9 million due to cash generated mainly from the employment of the three newbuild vessels delivered to us during the year ended December 31, 2014 and the decreased payments for interest (including swap payments) during the period of $0.3 million; partly offset by the unfavorable change in working capital position, excluding the current portion of long-term debt and the accrued charter revenue (representing the difference between cash received in that period and revenue recognized on a straight-line basis) of $7.6 million. Net Cash Used in Investing Activities Net cash used in investing activities was $13.4 million in the three-month period ended March 31, 2015, which mainly consisted of$13.0 million in advance payments for the construction of two newbuild vessels, pursuant to the Framework Agreement with York; we hold an equity interest ranging from 25% to 49% in jointly-owned companies. Net cash used in investing activities was $65.1 million in the three-month period ended March 31, 2014, which consisted of (a) $40.6 million for capitalized costs and advance payments for the construction and delivery of three newbuild vessels and (b) $24.5 million in payments, pursuant to the Framework Agreement with York, to hold an equity interest ranging from 25% to 49% in jointly-owned companies. Net Cash Provided By Financing Activities Net cash used in financing activities was $70.3 million in the three-month period ended March 31, 2015, which mainly consisted of (a) $50.0million of indebtedness that we repaid, (b) $3.3 million we repaid relating to our sale and leaseback agreements (c) $20.9 million we paid for dividends to holders of our common stock for the second quarter of 2014, and (d) $1.0 million we paid for dividendsto holders of our 7.625% Series B Cumulative Redeemable Perpetual Preferred Stock (“Series B Preferred Stock”) and $2.1 million we paid for dividends to holders of our 8.500% Series C Cumulative Redeemable Perpetual Preferred Stock (“Series C Preferred Stock”), in both cases for the period from October 15, 2014 to January 14, 2015. Net cash provided by financing activities was $101.5 million in the three-month period ended March 31, 2014, which mainly consisted of (a) $147.5million of indebtedness that we repaid, (b) $171.1 million we received regarding the sale and leaseback transaction of two newbuild vessels that we delivered during the period, (c) $20.2 million we paid for dividends to holders of our common stock for the fourth quarter of 2013, (d) $1.0 million we paid for dividendsto holders of our Series B Preferred Stock for the period from October 15, 2013 to January 14, 2014 and (e) $96.5 million net proceeds we received from our public offering in January 2014, of 4.0 million shares of our Series C Preferred Stock, net of underwriting discounts and expenses incurred in the offering. Liquidity and Capital Expenditures Cash and cash equivalents As of March 31, 2015, we had a total cash liquidity of $141.4 million, consisting of cash, cash equivalents and restricted cash. Debt-free vessels As of April 28, 2015, the following vessels were free of debt. Unencumbered Vessels in the water(*) (refer to fleet list for full charter details) Vessel Name Year Built TEU Capacity NAVARINO VENETIKO LAKONIA AREOPOLIS MESSINI NEAPOLIS (*) Does not include one secondhand vessel acquired and five newbuild vessels ordered pursuant to the Framework Agreement with York, which are also free of debt. Capital commitments As of April 28, 2015, we had outstanding commitments relating to our ten contracted newbuilds aggregating approximately $307.6 million payable in installments until the vessels are delivered, out of which $185.0 million will be funded through committed financing. The amounts represent our interest in the relevant jointly-owned entities with York. Conference Call details: On Wednesday, April 29, 2015, at 8:30 a.m. ET, Costamare’s management team will hold a conference call to discuss the financial results. Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1-866-524-3160 (from the US), 0(from the UK) or +1-412-317-6760 (from outside the US). Please quote "Costamare". A replay of the conference call will be available until May 29, 2015. The United States replay number is +1-877-344-7529; the standard international replay number is +1-412-317-0088, and the access code required for the replay is: 10064487. Live webcast: There will also be a simultaneous live webcast over the Internet, through the Costamare Inc. website (www.costamare.com) under the “Investors” section. Participants to the live webcast should register on the website approximately 10 minutes prior to the start of the webcast. About Costamare Inc. Costamare Inc. is one of the world’s leading owners and providers of containerships for charter. The Company has 41 years of history in the international shipping industry and a fleet of 69 containerships, with a total capacity of approximately 458,000 TEU, including ten newbuild containerships on order. Fourteen of our containerships, including ten newbuilds, have been acquired pursuant to the Framework Agreement with York Capital Management by vessel-owning joint venture entities in which we hold a minority equity interest. The Company’s common stock, Series B Preferred Stock and Series C Preferred Stock trade on the New York Stock Exchange under the symbols “CMRE”, “CMRE PR B” and “CMRE PR C”, respectively. Forward-Looking Statements This earnings release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “believe”, “intend”, “anticipate”, “estimate”, “project”, “forecast”, “plan”, “potential”, “may”, “should”, “could” and “expect” and similar expressions. These statements are not historical facts but instead represent only Costamare’s belief regarding future results, many of which, by their nature, are inherently uncertain and outside of Costamare’s control. It is possible that actual results may differ, possibly materially, from those anticipated in these forward-looking statements. For a discussion of some of the risks and important factors that could affect future results, see the discussion in Costamare Inc.’s Annual Report on Form 20-F (File No. 001-34934) under the caption “Risk Factors”. Contacts: Company Contact: Gregory Zikos - Chief Financial Officer Konstantinos Tsakalidis - Business Development Costamare Inc., Athens, Greece Tel: (+30) 210-949-0050 Email: ir@costamare.com Investor Relations Advisor/ Media Contact: Gus Okwu Allison+Partners, New York Telephone: (+1) 646-428-0638 Email: costamare@allisonpr.com Fleet List The tables below provide additional information, as of April 28, 2015, about our fleet of containerships, including our newbuilds on order and the vessels acquired pursuant to the Framework Agreement with York. Each vessel is a cellular containership, meaning it is a dedicated container vessel. Vessel Name Charterer Year Built Capacity (TEU) Time Charter Term(1) Current Daily Charter Rate (U.S.dollars) Expiration of Charter(1) Average Daily Charter Rate Until Earliest Expiry of Charter (U.S.dollars)(2) 1 COSCO GUANGZHOU COSCO 12 years December2017 2 COSCO NINGBO COSCO 12 years January2018 3 COSCO YANTIAN COSCO 12 years February2018 4 COSCO BEIJING COSCO 12 years April 2018 5 COSCO HELLAS COSCO 12 years May2018 6 MSC AZOV MSC 10 years November 2023 7 MSC AJACCIO MSC 10 years February 2024 8 MSC AMALFI MSC 10 years March 2024 9 MSC ATHENS MSC 10 years January 2023 10 MSC ATHOS MSC 10 years February 2023 11 VALOR Evergreen 7.0years(i) April 2020(i) 12 VALUE Evergreen 7.0 years(i) April 2020(i) 13 VALIANT Evergreen 7.0 years(i) June 2020(i) 14 VALENCE Evergreen 7.0 years(i) July 2020(i) 15 VANTAGE Evergreen 7.0 years(i) September 2020(i) 16 NAVARINO MSC 1.0 year September 2015 17 MAERSK KAWASAKI(ii) A.P. Moller-Maersk 10 years December2017 18 MAERSK KURE(ii) A.P. Moller-Maersk 10 years December2017 19 MAERSK KOKURA(ii) A.P. Moller-Maersk 10 years February2018 20 MSC METHONI MSC 10 years September 2021 21 SEALAND NEW YORK A.P. Moller-Maersk 11 years March 2018 22 MAERSK KOBE A.P. Moller-Maersk 11 years May 2018 23 SEALAND WASHINGTON A.P. Moller-Maersk 11 years June 2018 24 SEALAND MICHIGAN A.P. Moller-Maersk 11 years August 2018 25 SEALAND ILLINOIS A.P. Moller-Maersk 11 years October 2018 26 MAERSK KOLKATA A.P. Moller-Maersk 11 years November2019 27 MAERSK KINGSTON A.P. Moller-Maersk 11 years February 2020 28 MAERSK KALAMATA A.P. Moller-Maersk 11 years April 2020 29 VENETIKO PIL 2.0 years May 2015 30 ENSENADA EXPRESS(*) Hapag Lloyd 2.0 years May 2015 31 MSC ROMANOS MSC 5.3 years November 2016 32 ZIM NEW YORK ZIM 13 years September 2015(6) 33 ZIM SHANGHAI ZIM 13 years September 2015(6) 34 ZIM PIRAEUS ZIM 10 years September 2015(6) 35 OAKLAND EXPRESS Hapag Lloyd 8.0 years September2016 36 HALIFAX EXPRESS Hapag Lloyd 8.0 years October 2016 37 SINGAPORE EXPRESS Hapag Lloyd 8.0 years July2016 38 MSCMANDRAKI MSC 7.8 years August 2017 39 MSCMYKONOS MSC 8.2 years September2017 40 MSC ULSAN MSC 5.3 years March 2017 41 MSCKORONI MSC 9.5 years September 2018 42 MSC ITEA MSC 1.0 years June 2015 43 KARMEN Evergreen 0.8 years May 2015 44 MARINA Evergreen 2.5 years May 2015 45 MSC CHALLENGER MSC 4.8 years July 2015 46 LAKONIA Evergreen 2.0 years February 2017 47 ELAFONISOS(*) A.P. Moller-Maersk 0.9 years November 2015 48 AREOPOLIS Evergreen 0.6 years July 2015 49 MESSINI Evergreen 3.3 years February 2016 50 MSC REUNION MSC 8.0 years July2016 51 MSC NAMIBIA II MSC 8.8 years July2016 52 MSC SIERRA II MSC 7.7 years June2016 53 MSC PYLOS MSC 5.0 years January 2016 54 X-PRESS PADMA(*) Sea Consortium 2.0 years June 2015 55 NEAPOLIS Yang Ming 0.9 years October 2015 56 PROSPER Sea Consortium 0.7 years August 2015 57 ZAGORA MSC 3.7 years May 2015 58 PETALIDI(*) CMA CGM 2.0 years August 2015 59 STADT LUEBECK CMA CGM 2.7 years June 2015 Newbuilds Vessel Name Shipyard Charterer Expected Delivery (based on latest shipyard schedule) 1 NCP0113(*) Hanjin Subic Bay 4th Quarter 2015 2 NCP0114(*) Hanjin Subic Bay 1st Quarter 2016 3 NCP0115(*) Hanjin Subic Bay 2nd Quarter 2016 4 NCP0116(*) Hanjin Subic Bay 2nd Quarter 2016 5 NCP0152(*) Hanjin Subic Bay 4th Quarter 2016 6 S2121(*) Samsung Heavy Evergreen 2nd Quarter 2016 7 S2122(*) Samsung Heavy Evergreen 2nd Quarter 2016 8 S2123(*) Samsung Heavy Evergreen 3rd Quarter 2016 9 S2124(*) Samsung Heavy Evergreen 3rd Quarter 2016 10 S2125(*) Samsung Heavy Evergreen 3rd Quarter 2016 Our newbuilds on order have an aggregate capacity in excess of 125,000 TEU. Charter terms and expiration dates are based on the earliest date charters could expire. Amounts set out for current daily charter rate are the amounts contained in the charter contracts. This average rate is calculated based on contracted charter rates for the days remaining between April 28, 2015 and the earliest expiration of each charter. Certain of our charter rates change until their earliest expiration dates, as indicated in the footnotes below. This charter rate changes on January 13, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on April 28, 2016 to $26,100 per day until the earliest redelivery date. This charter rate changes on June 11, 2016 to $26,100 per day until the earliest redelivery date. Zim finalized the terms of its comprehensive financial restructuring plan with its shareholders and its creditors, including vessel and container lenders, shipowners, shipyards, unsecured lenders and bond holders. The amounts in the table reflect the current charter terms, giving effect to our agreement with Zim under the restructuring plan. Based on this agreement, we have been granted charter extensions and have been issued equity securities representing 1.2% of Zim’s equity and approximately $8.2 million in interest bearing notes maturing in 2023. The Company will have the option to extend the charters for two of the three vessels chartered to Zim for successive one year periods at market rate plus $1,100 per day per vessel while the notes remain outstanding. As from December 1, 2012 until redelivery, the charter rate is to be a minimum of $13,500 per day plus 50% of the difference between the market rate and the charter rate of $13,500. The market rate is to be determined annually based on the Hamburg ConTex type 3500 TEU index published on October 1 of each year until redelivery. This charter rate changes on May 1, 2015 to $7,000 per day until the earliest redelivery date. This charter rate changes on May 1, 2015 to $7,900 per day until the earliest redelivery date. This charter rate changes on May 25, 2015 to $9,500 per day until the earliest redelivery date. (i) Assumes exercise of owner’s unilateral options to extend the charter of these vessels for two one year periods at the same charter rate. The charterer also has corresponding options to unilaterally extend the charter for the same periods at the same charter rate. (ii) The charterer has a unilateral option to extend the charter of the vessel for two periods of 30 months each +/-90 days on the final period performed, at a rate of $41,700 per day. (*) Denotes vessels acquired pursuant to the Framework Agreement with York. The Company holds an equity interest ranging between 25% and 49% in each of the vessel-owning entities. COSTAMARE INC. Consolidated Statements of Income Three-months ended March 31, (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) REVENUES: Voyage revenue $ $ EXPENSES: Voyage expenses ) ) Voyage expenses – related parties ) ) Vessels' operating expenses ) ) General and administrative expenses ) ) Management fees - related parties ) ) General and administrative expenses – non-cash component - ) Amortization of dry-docking and special survey costs ) ) Depreciation ) ) Amortization of prepaid lease rentals ) ) Foreign exchange gains/ (losses) ) Operating income $ $ OTHER INCOME (EXPENSES): Interest income $ $ Interest and finance costs ) ) Swaps breakage cost ) - Equity loss on investments ) ) Other Gain on derivative instruments Total other income (expenses) $ ) $ ) Net Income $ $ Earnings allocated to Preferred Stock ) ) Net Income available to common stockholders $ $ Earnings per common share, basic and diluted $ $ Weighted average number of shares, basic and diluted COSTAMARE INC. Consolidated Balance Sheets As of December 31, As of March 31, (Expressed in thousands of U.S. dollars) (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Due from related parties Insurance claims receivable Prepaid lease rentals Accrued charter revenue Prepayments and other Total current assets $ $ FIXED ASSETS, NET: Finance lease – Asset $ Vessels, net Total fixed assets, net $ $ NON-CURRENT ASSETS: Investment in affiliates $ $ Prepaid lease rentals, non-current Deferred charges, net Accounts receivable, non-current Restricted cash Accrued charter revenue Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ $ Accounts payable Finance lease – obligation Accrued liabilities Unearned revenue Fair value of derivatives Other current liabilities Total current liabilities $ $ NON-CURRENT LIABILITIES Long-term debt, net of current portion $ $ Finance lease – obligation, net of current portion Fair value of derivatives, net of current portion Unearned revenue, net of current portion Total non-current liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock $
